Citation Nr: 1519661	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for kidney disease, or nephropathy, to include as secondary to service-connected diabetes mellitus II and hypertension.

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus II (diabetes).

3. Entitlement to a rating in excess of 10 percent for right upper extremity neuropathy.

4. Entitlement to a rating in excess of 10 percent for left upper extremity neuropathy.

5. Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

6. Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy.

7. Entitlement to a rating in excess of 10 percent for hypertension.

8. Entitlement to a compensable rating for diabetic retinopathy, right eye.

9. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appeal for TDIU is inferred with the claims for increased ratings and evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise that current kidney disease is related to service-connected diabetes and hypertension.

2. The evidence shows that the Veteran's diabetes requires daily insulin and a restricted diet but not regulation of activities or twice a month visits to a diabetic care provider, and there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

3. The weight of the evidence shows that the neuropathy symptoms in the Veteran's legs are mild in nature.  

4. The weight of the evidence shows that the neuropathy symptoms in the Veteran's arms/hands are mild in nature.   

5. The evidence does not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

6. The evidence shows that the Veteran's right eye visual acuity is better than 20/40 with correction and his left eye is not service-connected.


CONCLUSIONS OF LAW

1. The criteria for service connection for kidney disease have been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

2. The criteria for a rating in excess of 20 percent disability for diabetes mellitus II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7931 (2014).

3. The criteria for a rating in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8520 (2014).

4. The criteria for a rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8520 (2014).

5. The criteria for a rating in excess of 10 percent for right upper extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8515 (2014).

6. The criteria for a rating in excess of 10 percent for left upper extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8515 (2014).

7. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

8. The criteria for a compensable rating for right eye retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6079, 6006, 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered, including private records.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's disability claims in August 2010.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and detail on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development required.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted on a secondary basis if a disability is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 

Following a review of the record, the Board finds that the criteria for a grant of service connection for kidney disease have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has current kidney disease.  VA treatment records and a letter from the Veteran's treating nephrologist show diagnosis of chronic kidney disease.  The August 2010 VA examiner and providers in February and March 2015 confirmed the diagnosis of nephropathy, or kidney disease.

The evidence is in relative equipoise that current kidney disease is related to service-connected diabetes and hypertension.  In an August 2010 letter, the Veteran's nephrologist explained that the etiology of his chronic kidney disease is multifactorial, including diabetes and hypertension.  Similarly, the provider in February 2015 diagnosed diabetic nephropathy related to diabetes and hypertension.  The provider in March 2015 also diagnosed diabetic nephropathy and noted that kidney disease was thought to be related to hypertension and diabetes.  The August 2010 VA examiner concluded that kidney disease was less likely than not related to diabetes because it started at the same time as diabetes.  Further, the examiner explained that kidney disease was not aggravated by diabetes because it worsened and then improved over time and was at about the same level of severity as it was when first diagnosed in 2001.  The examiner found that kidney disease was more likely due to a period of acute renal failure and cocaine abuse.  In support of the VA examiner's opinion, a Social Security Administration examiner recorded well controlled hypertension and diabetes with no related organ damage in March 2012.  

Even though the VA examiner's opinion is more detailed and the Board finds it highly probative, the weight it carries is matched by the three opinions finding a positive relationship between kidney disease and diabetes and hypertension.  As there is an approximate balance of positive and negative evidence, all reasonable doubt is resolved in the Veteran's favor and the Board finds that current kidney disease is related to service-connected diabetes and hypertension.  See 38 C.F.R. § 3.102.  Service connection for kidney disease is warranted.  See 38 C.F.R. § 3.310.      

V. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Diabetes mellitus II

Diabetes mellitus is rated under section 4.119 for the endocrine system and specifically, Diagnostic Code (DC) 7913.  The criteria for a 20 percent disability rating are diabetes mellitus requiring insulin and restricted diet.  38 C.F.R. § 4.119, DC 7913.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  The 60 percent rating criteria are required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.  A 100 percent rating requires, in pertinent part, more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  See id.

The criteria for a rating in excess of 20 percent for diabetes have not been met.  See 38 C.F.R. § 4.119, DC 7913.

The evidence shows that the Veteran's diabetes requires daily insulin and a restricted diet but not regulation of activities or twice a month visits to a diabetic care provider, and there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The August 2010 VA examiner found that the Veteran took daily insulin and was on a diabetic diet.  He had treatment for diabetes every three months.  Similarly, VA treatment dated in October and December 2010 noted an increase in insulin prescribed.  The examiner noted that daily activities were not restricted and there had been no hypoglycemic reactions or ketoacidosis requiring hospitalization in the prior year.  In a February 2015 disability benefits questionnaire, the provider recorded insulin use more than once per day, but no regulation of activities, episodes of ketoacidosis or hypoglycemia, or unintentional weight loss.  The Veteran saw a diabetic provider less often than twice per month.  See February 2015 DBQ.  In Social Security Administration (SSA) records, the Veteran reported fatigue.  He also reported decreased energy in the February 2015 questionnaire.  

Based on the evidence, the Veteran's diabetes does not require regulation of activities.  The medical providers found no such evidence.  Although he reported fatigue, there is no medically-prescribed regulation of activity as part of his diabetes treatment.  Further, in the SSA records, he reported walking daily.  The providers also recorded no hypoglycemic reactions or ketoacidosis and diabetic treatment less than twice a month.  As such, the Veteran's diabetes does not meet the requirements for a rating in excess of 20 percent.  See 38 C.F.R. § 4.119, DC 7913.
      
The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of diabetes, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.119.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Neuropathy

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  As applicable here, paralysis of the median nerve is rated under Diagnostic Code (DC) 8515 and the sciatic nerve is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

For the lower extremities, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a , DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.

After review of the evidence, the Board finds that the criteria for ratings in excess of 10 percent for the left and right lower extremities have not been met.  See 38 C.F.R. § 4.124a , DC 8520.

The weight of the evidence shows that the neuropathic symptoms in the Veteran's legs are mild in nature.  During the August 2010 VA examination, the Veteran reported tingling and numbness in the toes and soles of his feet up to his ankles.  The examiner found full strength, intact sensation, present reflexes, no muscle atrophy, and determined the overall condition to be mild in nature.  Treatment on April 2010 noted full strength in the lower extremities with normal sensation.  In October 2010 treatment, the Veteran reported cramping in his legs and feet and numbness and pain in his lower extremities.  The October 2010 provider recorded diminished protective sensations and full muscle strength.  The Veteran noted problems standing and lifting on his SSA records.  An SSA examiner recorded full range of motion and motor strength and normal sensation and reflexes.  In the February 2015 disability questionnaire, the Veteran reported achy pain in his legs, which made it difficult for him to stand for long periods of time.  Based on the evidence, the Veteran has pain, numbness, and other sensory symptoms associated with his lower extremity neuropathy but no weakness, change of reflexes, or other more severe symptoms.  Following guidance from the rating code, the sensory only symptoms in the lower extremities are of mild severity, warranting a 10 percent disability.  38 C.F.R. § 4.124a , DC 8520.  

Regarding the upper extremities, mild incomplete paralysis from the median nerve warrants a 10 percent rating, moderate incomplete paralysis receives a 20 or 30 percent rating, and severe incomplete paralysis receives a 40 or 50 percent rating.  See 38 C.F.R. § 4.124a , DC 8515.  The higher ratings in the above pairs are assigned for the major, or dominant, hand.  See id.  Complete paralysis receives a 60 percent disability and is characterized by hard inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

The Board finds that the criteria for ratings in excess of 10 percent for the left and right upper extremities have not been met.  See 38 C.F.R. § 4.124a , DC 8515.

The weight of the evidence shows that the neuropathy symptoms in the Veteran's arms are mild in nature.  During the August 2010 VA examination, the Veteran reported tingling and numbness in his fingers and thumbs.  The examiner found no muscle atrophy, full strength, intact sensation, present reflexes, and determined the overall condition to be mild in nature.  Treatment on April 2010 noted full strength in the upper extremities with normal sensation.  In October 2010 treatment, the Veteran reported cramping in his arms.  The October 2010 provider recorded diminished protective sensations and full muscle strength.  The Veteran noted problems lifting on his SSA records.  An SSA examiner recorded full range of motion and motor strength and normal sensation and reflexes in March 2012.  Based on the evidence, the Veteran has pain, numbness, and other sensory symptoms associated with his upper extremity neuropathy but no weakness, change of reflexes, or other more severe symptoms.  Both the Veteran's dominant and non-dominant hands are affected by the neuropathy.  However, as the evidence shows only a mild disability, a 10 percent rating is appropriate for both upper extremities.  See 38 C.F.R. § 4.124a , DC 8515.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic codes address the symptoms of neuropathy, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

After review of the record, the Board finds that the Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent for any portion of the rating period on appeal.  See 38 C.F.R. § 4.104, DC 7101.

The evidence does not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  In April, May, and July 2010 treatment, the Veteran's blood pressure was recorded as 131/81, 151/83, 133/66, and 116/69.  VA treatment from September, October, and November 2010 shows blood pressure of 148/83, 116/63, 112/62, and 130/72.  In the March 2012 SSA examination, his blood pressure reading was 134/82 and the examiner indicated that hypertension was well controlled.  The February 2015 disability benefits questionnaire shows the three prior readings in November 2014, January 2015, and February 2015 as 118/65, 134/78, and 129/73.  As all the noted readings show diastolic pressure less than 110 and systolic pressure less than 200, the Veteran's blood pressure was not predominantly above those levels during the period on appeal.  Thus, a rating in excess of 10 percent is not warranted for the Veteran's hypertension.  See 38 C.F.R. § 4.104, DC 7101.   

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of hypertension, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Retinopathy

The Veteran has been rated under Diagnostic Code 6079.  By analogy, he is rated under Diagnostic Code 6006 for retinopathy.  Diagnostic Code 6006 directs the evaluator to rate the disability based on visual impairment or incapacitating episodes, whichever results in a higher rating.  See 38 C.F.R. § 4.79, DC 6006.  

Eye disabilities with visual impairment are rated based on impairment in visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76.  When, as here, a veteran is only service-connected for one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluation.  See 38 C.F.R. § 4.75(c).  Impairment of central visual acuity warrants a zero, or non-compensable rating when the vision in both eyes is 20/40 (6/12) or better.  38 C.F.R. § 4.79, DC 6066.  A ten percent rating is provided for vision in one eye of 20/50 (6/15) and vision in the other of 20/40 (6/12) or 20/50 (6/15) or vision in one eye of 20/70 (6/21) or 20/100 (6/30) with vision in the other of 20/40 (6/12).  Id.

The Veteran's right eye visual acuity is better than 20/40 with correction.  The August 2010 VA examiner recorded the Veteran's best corrected visual acuity as 20/20 for both distance and near vision in his right eye.  Again, because he is not service-connected for the left eye, it is considered 20/40.  Vision in one eye of 20/40 with vision in the other eye of 20/20 does not warrant a compensable rating.  See 38 C.F.R. § 4.79, DC 6066.  There is no evidence to suggest that August 2010 results do not reflect the Veteran's disability.

There is also no evidence of incapacitating episodes related to right eye retinopathy, which could warrant a compensable rating.  See 38 C.F.R. § 4.79, DC 6006.  The examiner did not note any evidence incapacitating episodes.  The Veteran has also not reported any incapacitating episodes.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of retinopathy, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.79.  The VA examiner found no trauma, diplopia, glaucoma, or other diseases.  The Veteran had a full range of motion in both eyes and normal findings in all parts of the eye.  See August 2010 examination.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's diabetes, nephropathy, hypertension, and retinopathy are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address required insulin and diet restriction, sensory symptoms, blood pressure readings, and visual impairment.  The reported fatigue and problems standing for periods are normal symptoms of diabetes and neuropathy, not indicative of an unusual disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for kidney disease is granted.

A rating in excess of 20 percent for diabetes is denied.

A rating in excess of 10 percent for the left lower extremity is denied.

A rating in excess of 10 percent for the right lower extremity is denied.

A rating in excess of 10 percent for the left upper extremity is denied.

A rating in excess of 10 percent for the right upper extremity is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for right eye retinopathy is denied.


REMAND

The claim for TDIU is on appeal as inferred with the claims for increased ratings and the evidence of unemployment.  Additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran complete a VA Form 21-8940 or otherwise provide information on his education and work history. 

2. Next, schedule the Veteran for a VA examination for TDIU and forward the claims file.  The examiner should address the following:

a. How do the Veteran's service-connected diabetes, hypertension, neuropathy, and retinopathy limit his functional abilities?

b. Do the diabetes, hypertension, neuropathy, and retinopathy prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that he would otherwise be qualified for?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


